OTT, Judge.
In this personal injury action the trial court granted appellee’s motion in limine and ordered appellant not to present evidence, inquire of any witness or argue to the jury concerning any benefits appellee received from collateral sources as a result of his injuries. The basis of appellee’s motion and the court’s order was that sections 627.736(3) and 627.7372, Florida Statutes, are unconstitutional.
The Florida Supreme Court has now held those statutes constitutional. Purdy v. Gulf Breeze Enterprises, Inc., 403 So.2d 1325 (Fla.1981). The opinion in that case considers and rejects the various arguments and theories upon which appellee based his motion in the instant case.
The order of the trial court was therefore error, and normally that would necessitate a new trial. In this particular matter, however, we can discern no prejudice to appellant in ordering the judgment set aside and remanding the case to the court below with instructions to hold an evidentiary hearing to determine the amount of any collateral source benefits received by appellee and to then enter a judgment for the proper net amount, in accordance with the statutes.
It is so ordered.
SCHEB, C. J., and BOARDMAN, J., concur.